Citation Nr: 1531260	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a recurrent left foot disorder to include a plantar keratosis.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1960.  In April 2015, he was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In June 2015, the Board granted a Motion to Advance on the Docket due to age.  38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

A recurrent left foot plantar keratosis originated during active service. 


CONCLUSION OF LAW

A recurrent left foot plantar keratosis was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.326(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for a recurrent left foot plantar keratosis is warranted as the claimed disability was initially manifested during active service and has necessitated ongoing post-service podiatric treatment.  While pes cavus (high arches) appears to have been considered in the record, he expressly clarified at the April 2015 Board hearing that he was not seeking service connection for his congenital bilateral pes cavus.  Therefore, the Board will not address that issue in the decision below.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The service treatment records state that the Veteran was seen for foot complaints.  At his February 1958 physical examination for service entrance, he presented a history of epidermophytosis pedis (tinea pedis).  On physical evaluation, his feet were found to be normal.  Clinical documentation dated in February 1960 notes that that he was diagnosed with "callous on [right] foot [with] a touch of immersion foot on both."  At his August 1960 physical examination for service separation, his feet were found to be normal.  

An April 1993 private treatment note reflected that the Veteran was diagnosed with a left foot plantar keratosis.  In a May 2010 written statement, a private podiatrist related that the Veteran had received ongoing podiatric care since 1975.  He noted that the Veteran "presents regularly for treatment of at risk diabetic foot care, a pre-trophic ulceration of the left foot, and onychomycosis."  Of note, service connection is currently in effect for left first toe onychomycosis.  

At a December 2010 VA orthopedic examination, the Veteran reported a history of a painful left foot plantar metatarsal callous since active service.  He was diagnosed with a left foot plantar callous and bilateral pes cavus.  The examiner opined that pes planus was a congenital condition that was not service related, that pes planus could place undue stresses on the metatarsal area with callous formation, and that it was at least as likely as not that plantar callous was aggravated by service due to extended periods of time spent in weightbearing activities.  While this evidence does not relate pes planus to active duty, the examiner suggests that callouses were related service because of weightbearing activities. 

At the April 2015 Board hearing, the Veteran credibly testified that his left foot plantar keratosis was initially manifested during active service and required ongoing VA and private podiatric treatment after service separation.  

In sum, the Veteran advances that he initially manifested a recurrent left foot plantar keratosis during active service and has been treated for such disability until the present day.  The service treatment records convey that he was treated for callouses.  VA and private clinical documentation note that he has a left foot plantar growth variously characterized as a keratosis or a callous.  He has provided competent and credible testimony that the claimed left foot keratosis was initially manifested during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, service connection is warranted for a recurrent left foot plantar keratosis. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for a recurrent left foot plantar keratosis is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


